ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 12-148, concluding that DAVID A. BOLSON of SOUTH ORANGE, who was admitted to the bar of this State in 1979, should be censured for violating RPC 1.5(e) (improperly sharing fees with lawyers not in the same firm), and good cause appearing;
It is ORDERED that DAVID A. BOLSON is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.